DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-29 and 41-90 have been cancelled.  Claims 30-35 have been amended.  Claims 91-99 are new.
	Claims 30-40 and 91-99 are pending and under consideration.

2.	All rejections pertaining to claim 41 are moot because the claim was cancelled with the reply filed on 3/10/2021.
	The rejection of claims 30-40 under 35 U.S.C. 103 as being unpatentable over Lerat et al. (Gene, 2007, 396: 303-311), in view of both Hoon et al. (WO 2008/134596) and Kantarjian et al. (Blood, 2003, 101: 473-475) is withdrawn in response to the amendment to introduce the limitation of “split read” in claim 30.
	New grounds of rejection are set forth below.

Claim Objections
3.	Claim 30 is objected to because of the recitation “(c) reviewing a plurality of somatic MEI insertion borders”.  Appropriate correction to “(c) reviewing the plurality of somatic MEI insertion borders” is required.



5.	Applicant is advised that should claims 35-40 be found allowable, claims 93-98 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

6.	Applicant is advised that should claim 91 be found allowable, claim 92 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

New Rejections
Claim Rejections - 35 USC § 112(b)
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 35 and 93 recite a threshold between the first time and “a later time point” in the last two lines.  However, the parent claim 92 recites a threshold between the first time and “a second time point” It is unclear how the “later time point” recited in claims 35 and 93 relates to the “second time point” recited in the parent claim 92.  
Furthermore, it is not clear how the recitation “a second time point” in claims 91 and 92 relates to the recitation “a later time point” in the parent claim 30.
Thus, the metes and bounds of the claims cannot be determined and the claims are indefinite.
Claims 36-40 and 94-98 are rejected for being dependent from the rejected claims 35 and 95, respectively, and also for failing to further clarify the basis of the rejection.

Claim Rejections - 35 USC § 112(d)
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 35, 93, and 99 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, by reciting a “later time point”, claims 35 and 93 broaden the subject matter of the parent claim 92, which is limited to a “second time point”. 
By reciting that purifying the first somatic MEI insertion border from the second genomic sample, claim 99 fails to limit the subject matter of the parent claim 30, which is limited to a second sample not containing the first somatic MEI insertion border.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

12.	Claims 30-40 and 91-99 are rejected under 35 U.S.C. 103 as being unpatentable over Lerat et al. (Gene, 2007, 396: 303-311), in view of each Xing et al. (Trends in Genetics, 2013, 29: 280-289), Hoon et al. (WO 2008/134596), and Kantarjian et al. (Blood, 2003, 101: 473-475).
Lerat et al. teach a method for monitoring the influence of SINE elements (i.e., MEI) insertions on gene expression in the genome isolated from tumor tissue (first biological sample derived at a first time) and normal tissue (second biological sample) of human subjects and associating oncogenes to the nearest SINE, wherein the SINE elements are inserted into introns, upstream, or downstream of the oncogenes and wherein the expression level between normal and tumor tissues is greatest for oncogenes that host SINE elements and wherein oncogene deregulation increases with the number of SINE copies in the oncogene vicinity (i.e., obtaining genomic DNA sequence information, reviewing the plurality of SINE insertion borders to identify SINE insertion borders adjacent to oncogenes, and determining SINE quantitative abundance at the identified borders in the tumor genomic DNA sequence information which are not present in the normal genomic DNA sequence information) (claim 30) (Abstract; p. 304, column 2, second full paragraph; p. 305-306; p. 308, Fig. 1; p. 309, column 1, first full paragraph; paragraph bridging p. 309 and 310).  
While Lerat et al. do not teach split-read (claim 30), Xing et al. teach that split-read mapping algorithm could be used to determine the exact MEI position in the genomic DNA and can identify tumor-specific MEI by comparison to the normal tissue from the same individual (see p. 280; p. 282, column 2, first full paragraph; paragraph claim 30).  With respect to claim 99, Xing et al. teach isolating the MEI-containing DNA fragments for targeted MEI sequencing (see p. 280, column 2, last paragraph; p. 281) and thus, doing so would have been obvious to one of skill in the art. 
Lerat et al. and Xing et al. do not teach monitoring over time nor do they teach administering treatment (claims 30, 35, and 91-93).  Hoon et al. teach a method for monitoring cancer progression and treatment comprising determining the MEI level in tumor (i.e., first biological sample taken at a first time point) and normal samples, administering a therapeutic agent to subjects having increased MEI, and monitoring the MEI level after the treatment (i.e., a third sample taken at a second time point; claim 30) (p. 2; p. 10, lines 27-31; p. 13, lines 16-25; p. 15-16).  Hoon et al. teach that the normal sample could be a normal tissue from the subject to be monitored and treated (claim 30) (p. 13, lines 3-13; p. 20).  Based on these teachings, one of skill in the art would have found obvious to apply the method of Lerat et al. and Xing et al. to tumor and normal tissue isolated from a subject to achieve the predictable result of monitoring cancer progression in the subject via assessing SINE insertion borders represented by split reads over time.  One of skill in the art would have also found obvious to apply therapy in case of increased SINE levels between the first and second time points claim 30).  
With respect to claims 31-34, it is noted that there is no evidence of unexpected results associated with the recited changes.  The prior art teaches escalating the dose to overcome poor response to the standard dose (see Kantarjian et al., Abstract; p. 473; p. 474; p. 475, paragraph bridging columns 1 and 2).  One of skill in the art would have found obvious to assess therapy by determining and compare SINE level before (first biological sample) and after therapeutic administration (third biological sample) and increase the therapeutic dose in case any increase in SINE levels between the first and third samples was detected. 
With respect to claims 36-40 and 94-98, absent evidence of unexpected results, one of skill in the art would have found obvious to select any predetermined threshold to achieve the predictable result of monitoring therapy in the subjects. 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.



Response to Arguments


	The argument that Lerat fails to teach sequencing genomic DNA is not found persuasive because it addresses the reference individually.  The method taught by the combined cited prior art uses sequencing the genomic DNA from the healthy and tumor tissues, followed by split read mapping. 

The arguments addressing Hoon and Kantarjian individually are not found persuasive because none of Hoon and Kantarjian has to teach each and every claim limitation.  

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILEANA POPA/Primary Examiner, Art Unit 1633